 

 

 

Case 1:19-cv-02443-RDM Document 10-1 Filed 08/19/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

MARK C. SAVIGNAC and JULIA
SHEKETOFF,

Plaintiffs,
Vv.

JONES DAY, STEPHEN J. BROGAN, and
BETH HEIFETZ,

Defendants.

 

 

Case No. 1:19-cv-02443-RDM

DECLARATION OF TRACI L. LOVITT IN SUPPORT OF
MOTION FOR ADMISSION PRO HAC VICE

I, Traci L. Lovitt, hereby declare:

My name, office address, and telephone number are as follows:

Traci L. Lovitt
JONES DAY

250 Vesey Street
New York, NY 10281
(212) 326-3939
tlovitt@jonesday.com

I am a member in good standing of the highest courts of the States of New York,

Massachusetts, and the District of Columbia (D.C. Bar. No. 467222).

I have also been admitted to the United States Supreme Court; the United States Courts

of Appeals for the Second, Third, Fifth, Seventh, Ninth, and Tenth Circuits; and the

United States District Courts for the Southern, Eastern, and Northern Districts of New

York.

Iam currently in good standing with all states, courts, and bars in which I am admitted.

[have not been admitted pro hac vice in this Court within the past two years.
 

Case 1:19-cv-02443-RDM Document 10-1 Filed 08/19/19 Page 2 of 2

6. I do not have an office located within the District of Columbia.

I declare under penalty of perjury that the foregoing is true and correct. Executed in New

York, New York, this 19" day of August, 2019.

7. LAA

Traci L. Lov itt

 
